Exhibit 10.130

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

This Assignment and Assumption of Lease (the “Agreement”) is made as of
December 22, 2005, by and between EQUINIX, INC., a Delaware corporation
(“Assignor”), and EQUINIX OPERATING CO., INC., a Delaware corporation
(“Assignee”).

 

RECITALS

 

A. Reference is hereby made to that certain Lease dated April 21, 2004, by and
between Eden Ventures LLC, a Delaware limited liability company (“Landlord”),
and Assignor (as amended, the “Lease”), for approximately 95,440 square feet of
space (the “Premises”) in that certain building known as Building 1, Ashburn
Business Park, located at 44470 Chilum Place, Ashburn, Virginia (the
“Building”).

 

B. Assignor desires to assign to Assignee its entire right, title and interest
in the Lease and Assignee desires to acquire Assignor’s rights under the Lease
and to assume Assignor’s obligations under the Lease. Landlord is willing to
consent to the assignment of the Lease subject to the terms and conditions
hereof.

 

C. All defined terms not otherwise expressly defined herein shall have the
respective meanings given in the Lease.

 

AGREEMENT

 

1. Assignment and Assumption. Effective as of January 1, 2006 (the “Effective
Date”), Assignor hereby assigns to Assignee all of its right, title and interest
in, to and under the Lease and to the Premises (excluding, however, Assignor’s
rights in and to any deposits or prepaid rents as have been paid by Assignor
pursuant to the Lease). From and after the Effective Date, Assignee hereby
accepts such assignment and assumes all of Assignor’s obligations under the
Lease and agrees to be bound by all of the provisions thereof and to perform all
of the obligations of the tenant thereunder. Such assignment and assumption is
made upon, and is subject to, all of the terms, conditions and provisions of
this Agreement.

 

2. Security Deposit. Assignor hereby assigns to Assignee all of its right, title
and interest in and to the security deposit in the form of a letter of credit in
the amount of $2,000,000.00 held by Landlord under the Lease, and Landlord shall
continue to hold such deposit as though it had been delivered by Assignee to
Landlord pursuant to Section 5.1(a) of the Lease.

 

3. Assumption of Lease; Release of Assignor. From and after the Effective Date,
Assignee does hereby assume and agree to be bound by and to perform and comply
with, for the benefit of Landlord, each and every obligation of the tenant under
the Lease. Notwithstanding anything to the contrary herein, this Agreement shall
not release Assignor for any of its obligations under the Lease, and Assignor
shall remain liable to Landlord for all obligations of tenant under the Lease,
whether accruing before or after the date of this Agreement.



--------------------------------------------------------------------------------

4. Condition of the Premises. Assignee hereby agrees to accept the Premises in
their “as-is” condition. Assignee hereby acknowledges that, except as otherwise
provided in the Lease, neither Landlord nor Assignor shall be obligated to
provide or pay for any improvements, work or services related to the improvement
of the Premises. Assignee also acknowledges that neither Landlord not Assignor
has made any representation or warranty regarding the condition of the Premises
or the Building.

 

5. Further Transfers. Neither the assignment or assumption nor Landlord’s
consent thereto shall be construed as a waiver of Landlord’s right to consent to
any further subletting by the Assignee or to any assignment by the Assignee of
its rights, title, interest and obligations under the Lease, or as a consent to
any portion of the Premises being used or occupied by any other party.

 

6. Proration of Rent and Additional Rent. As of the Effective Date, all rent and
additional rent payable under the Lease shall be adjusted and apportioned by
credits to Assignor and Assignee, as appropriate, it being hereby acknowledged
and agreed that all items of income and expense for the period prior to the end
of the Effective Date shall be for the account of Assignor and all items of
income and expense for the period following the Effective Date shall be for the
account of Assignee. To the extent that the final amounts of any charges and
expenses required to be prorated between Assignor and Assignee are unavailable
at the Effective Date (including, but not limited to, utility charges for which
final meter readings cannot be made), Assignor and Assignee shall adjust the
same based upon a reasonable estimate of that item and a readjustment thereof as
of the Effective Date will be made within thirty (30) days thereafter or as soon
as the final amounts are ascertainable.

 

7. General Provisions.

 

7.1 Brokerage Commission. Assignor and Assignee covenant and agree that under no
circumstances shall Landlord be liable for any brokerage commission or other
charge or expense in connection with the assignment assumption and Assignor and
Assignee agree to protect, defend, indemnify and hold Landlord harmless from the
same and from any cost or expense (including, but not limited to, attorney’s
fees) incurred by Landlord in resisting any claim for any such brokerage
commission.

 

7.2 Controlling Law. The terms and provisions of this Agreement shall be
construed in accordance with and governed by the laws of the State of
California.

 

7.3 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, successors and assigns. As used
herein, the singular number includes the plural and the masculine gender
includes the feminine and neuter.

 

7.4 Captions. The paragraph captions utilized herein are in no way intended to
interpret or limit the terms and conditions hereof, rather, they are intended
for purposes of convenience only.

 

7.5 Partial Invalidity. If any term, provisions or condition contained in this
Agreement shall, to any extent, be invalid or unenforceable, the remainder of
this Agreement, or the application of such term, provision or condition to
person or circumstances other than those

 

2



--------------------------------------------------------------------------------

with respect to which it is invalid or unenforceable, shall not be affected
thereby, and each and every other term, provision and condition of this
Agreement shall be valid and enforceable to the fullest extent possible
permitted by law.

 

7.6 Attorneys’ Fees. If either Assignor or Assignee commences litigation against
the other for the specific performance of this Agreement, for damages for the
breach hereof or otherwise for enforcement of any remedy hereunder, Assignor and
Assignee hereto agree to and hereby do waive any right to a trial by jury and,
in the event of any such commencement of litigation the prevailing party shall
be entitled to recover from the other party such costs and reasonable attorneys’
fees as may have been incurred.

 

7.7 Entire Agreement. This Agreement is the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements between the parties hereto with respect thereto. This Agreement may
not be altered, amended, changed, terminated or modified in any respect or
particular, unless the same shall be in writing and signed by the party to be
charged and unless such amendment has been approved in writing by Landlord.

 

7.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which when taken together shall
constitute but one and the same Agreement.

 

[signatures appear on next page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ASSIGNOR EQUINIX, INC., a Delaware corporation By:   /s/ RENEE F. LANAM Its:  
Chief Development Officer ASSIGNEE EQUINIX OPERATING CO., INC., a Delaware
corporation By:   /s/ RENEE F. LANAM Its:   Secretary

 

LANDLORD’S CONSENT

 

Landlord hereby consents to the assignment and assumption of the Lease subject
to the terms and conditions set forth in this Agreement. Except as otherwise
provided in this Agreement, this Agreement shall not be construed to modify,
waive or amend any of the terms, covenants and conditions of the Lease or to
waive any breach thereof or any of Landlord’s rights or remedies thereunder or
to enlarge or increase any obligations of Landlord under the Lease.

 

EDEN VENTURES LLC, a Delaware limited liability company By:   Eden Management
LLC By:   /s/ HOSSEIN FATEH Its:   Managing Member

 

4